Citation Nr: 1726777	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-01 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as the result of exposure to herbicides, and to include as secondary to service-connected coronary artery disease (CAD) and/or diabetes mellitus or the treatment thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 until May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board remanded this claim in February 2016.  The claim has since returned for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's service connection claim for hypertension is again remanded for further development.  

The Veteran contends that his hypertension is due to Agent Orange exposure during service.  In the alternative, he contends his hypertension is secondary to his service-connected CAD and/or diabetes mellitus.  

The Veteran underwent a VA hypertension examination in November 2013.  In September 2016, an addendum opinion was obtained to determine whether his hypertension was related to herbicide exposure and/or CAD.  However, the report is inadequate as it relates to the question of herbicide exposure.  Therefore, the Board finds that a new opinion is required. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since August 2016.  

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his hypertension.  

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's hypertension.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service, including as a result of exposure to herbicides.  The examiner's attention is brought to the National Academy of Science studies that show some indication of a relationship between hypertension and herbicide agent exposure.  

2.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




